Citation Nr: 1145212	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for right ear hearing loss and entitlement to an initial compensable rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  Competent and credible testimony establishes that the Veteran's diagnosed tinnitus began while he was on active duty and has continued since that time. 





CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran asserts that service connection is warranted for his tinnitus.  In his November 2006 claim, the Veteran indicated that his tinnitus had begun in 1990.  In his February 2009 substantive appeal, the Veteran reported that he was exposed to loud noise while deploying and firing Pershing missiles.  At his April 2011 Board hearing, the Veteran explained that he started noticing ringing in his ears toward the end of his military career, and since that time, the ringing has continued and even worsened in severity.  He stated that at first it was slight, and almost imperceptible amongst the noise of the barracks.  However, he indicated that when it was quiet he could perceive the ringing.  The Veteran has acknowledged wearing hearing protection while in the military because of the noise from the missiles and generators, but the fact remains that the Veteran did develop hearing loss in his left hear in spite of the hearing protection. 

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was a Pershing missile crewmember.  The Board notes that service treatment records are void of complaints, treatment, or diagnosis of tinnitus, and clinical evaluation of the Veteran's ears was normal as reflected on the April 1990 separation examination report.  However, at his hearing, the Veteran testified that he reported the ringing at his separation physical, but the medical officer reportedly told him that he would have to remain in service longer if any defects were found on the examination, so they did not record the complaints of ringing.

Following separation from service, post service treatment records reflect a current diagnosis of tinnitus.  This is specifically reflected in the April 2007 VA examination report.  The question for consideration is therefore whether the Veteran's tinnitus is attributable to his active military service.  

In April 2007, the Veteran was afforded a VA examination for this tinnitus.  During the examination, the Veteran reported ringing in his left ear since service, and denied significant occupational or recreational noise exposure.  After a review of the claims file and audiological testing, the VA examiner diagnosed the Veteran with tinnitus.  She opined that it is "less likely as not that the tinnitus is service related."  The VA examiner explained that while the Veteran has asserted experiencing constant high pitched ringing in his left ear since service, his service treatment records reflect no complaints, treatment, or diagnosis of tinnitus, and he marked "no" for ear, nose or throat trouble on his April 1990 report of medical history.  

However, the entire rationale for the examiner's conclusion appears to be the fact that the Veteran's ears were found to be normal at his separation physical; and, as the Veteran credibly testified, he was told not to report ringing of the ears at his separation physical.  

This testimony is relevant as lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of particular note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the Veteran, as a lay person, is competent to report both that he developed symptoms such as ringing in the ears during service, and that the ringing has persisted to the present day. 

Once, as here, it has been determined that a lay person is competent to provide testimony on a matter, the inquiry shifts to a determination as to whether the testimony is credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

In this case, the Board finds the Veteran's statements to be credible.  He has not exaggerated his symptoms, nor has he attempted to stretch the truth in an effort to bolster his claim.  He candidly discussed his military noise exposure working with Pershing missiles, and he consistently described the date of onset of the ringing in his ears in his statements, his testimony, and at his VA examination.  It is clear the Veteran was exposed to acoustic trauma while in service, and the Veteran has credibly asserted that he first began noticing a ringing in his ears while still in service, which has persisted since that time.  
The Board acknowledges that a negative VA medical opinion was received However, that opinion, as discussed, was based on evidence which the Veteran's credible testimony has since undermined; and a medical opinion based on inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Thus, the facts of this case establish that the Veteran has been diagnosed with tinnitus by a VA audiologist, and he has consistently and credibly reported that his tinnitus began while he was in service and has continued to the present time.  This is a matter which the Veteran is competent to report and therefore the Board concludes that satisfactory lay evidence has been presented to establish continuity of symptomatology from the Veteran's time in service.  Accordingly, the criteria for service connection for tinnitus have been met, and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).
 

ORDER

Service connection for tinnitus is granted.  


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the remaining claims for an increased rating for the Veteran's service-connected left ear hearing loss and service connection for right ear hearing loss.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

During his April 2011 Board hearing, the Veteran testified that his service-connected left ear hearing loss has worsened in severity since his last hearing examination.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the uncertainty in the record as to the current state of the Veteran's left ear hearing loss, the Board finds that this case must be remanded so that the Veteran can undergo a VA audiological examination.  

With regards to the Veteran's right ear, the Board notes that the most recent audiometric testing did not show evidence of a hearing loss disability in the right ear for VA purposes.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
However, at his hearing, the Veteran testified that the hearing acuity in his right ear had worsened since his last hearing test.  The Board finds that based on the Veteran's reported assertions of his overall hearing worsening, an audiological examination is warranted.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records, dated after October 2009, from the VA Eastern Colorado Health Care System (ECHCS) in Denver, Colorado.  

2.  Schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand should be made available to the examiner.  All necessary tests should be conducted including puretone testing and word recognition testing using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, a detailed explanation for why such testing cannot be completed should be provided.  

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
If audiological testing shows hearing loss in the Veteran's right ear for VA purposes (as defined in 38 C.F.R. § 3.385), the examiner should provide a medical opinion as to whether it is at least as likely as not that the right ear hearing loss was caused by the Veteran's military service A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.  

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


